*157Order, Supreme Court, Bronx County (Dianne T. Renwick, J.), entered on or about September 8, 2003, which, in an action for personal injuries sustained in a slip and fall in defendant’s store, denied defendant’s motion to dismiss the complaint for lack of jurisdiction, and order, same court and Justice, entered September 23, 2004, which, insofar as appealed from, granted plaintiff’s motion to amend the summons and complaint so as to change defendant’s name from “Rebecca’s Bakery” to “Rebecca’s Bakery Corporation” and add defendant’s principal as a party defendant, unanimously affirmed, without costs.
No basis exists to disturb the traverse court’s finding that both defendant and its principal were properly served within the statute of limitations (see Thoreson v Penthouse Intl., 80 NY2d 490, 495 [1992]). Leave to amend so as to correct defendant’s name was properly granted absent a showing that defendant was prejudiced by the misnomer (CPLR 305 [c]). Leave to amend so as to add defendant’s principal as a defendant was properly granted upon a showing of need to pierce the corporate veil. We have considered defendant’s other arguments and find them unavailing. Concur—Mazzarelli, J.P., Andrias, Friedman, Gonzalez and Catterson, JJ.